DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Interpretation
The terms “small pore zeolite,” “medium pore zeolite,” and “large pore zeolite,” recited in the instant claims (e.g. cl. 2), are interpreted to be zeolites having a maximum effective pore size from about 3 Å to about 5.0 Å, from about 5 Å to about 6.8 Å, and >7 Å, respectively, in view of the disclosure in the instant specification (Spec.: [0065], [0069], [0071]).

Claim Objections
Claims 1, 2, 5, 7, 10, 12, 15, and 21 are objected to because of the following informalities.
Claim 1, line 8-9: The limitation “a metal organic framework selected from a zirconium, hafnium, cerium, or titanium-based metal organic framework” is a Markush limitation, and for clarity Applicant is suggested to amend the limitation to state “a metal organic framework selected from the group consisting of a zirconium-, hafnium-, cerium-, [[or]] and titanium-based metal organic framework.”
Claim 2: The limitation “selected from a porous silica, a small pore zeolite, a medium pore zeolite, or a large pore zeolite” is a Markush limitation, and for clarity Applicant is suggested to amend the limitation to state “selected from the group consisting of a porous silica, a small pore zeolite, a medium pore zeolite, [[or]] and a large pore zeolite.”
Claim 5: For clarity, Applicant is suggested to amend the Markush limitation at lines 1-4 to state “wherein the large pore zeolite is selected from the group consisting of MWW (MCM-22), MOR (Mordenite), FAU (zeolite 13X, zeolite X, zeolite Y, Siliceous Y), EMT(ZSM-3), MAS (ZSM-4), MTW (ZSM-12), MEI (ZSM-18), EMT (ZSM-20), BEA (Beta), LTL (zeolite L), [[or]] and DON (UTD-1).”
Claim 7: “zeolite A” is recited twice in the claims. Furthermore, for clarity Applicant is suggested to amend the Markush limitations at lines 1-4 to state “wherein the small pore zeolite is selected from the group consisting of LTA (ZK-4, zeolite A), [[or]] KFI (ZK-5), and zeolite T, and the medium pore zeolite is selected from the group consisting of MFI (ZSM-5), MEL (ZSM-11), TON (ZSM-22), MTT (ZSM-23), FER (ZSM-35), [[or]] and MRE (ZSM-48).”
Claim 10 recites “the separation unit comprising an adsorbent material that is the porous silica or the large pore zeolite,” but claim 8 upon which claim 10 depends does not require a separation unit comprising the porous silica or the large pore zeolite (the separation unit can also be a small pore zeolite or a medium pore zeolite). For clarity, Applicant is suggested to amend “wherein the separation unit comprising an adsorbent material that is the porous silica or the large pore zeolite generates an extract stream” to state “wherein the another of the plurality of separation units comprises an adsorbent material that is the porous silica or the large pore zeolite and generates an extract stream.”
Claim 12 recites “the separation unit comprising an adsorbent material that is the small pore zeolite or the medium pore zeolite,” but claim 8 upon which claim 12 depends does not require a separation unit comprising the small pore zeolite or the medium pore zeolite (the separation unit can also be a porous silica or a large pore zeolite). For clarity, Applicant is suggested to amend “wherein the separation unit comprising an adsorbent material that is the small pore zeolite or the medium pore zeolite generates an extract stream” to state “wherein the another of the plurality of separation units comprises an adsorbent material that is the small pore zeolite or the medium pore zeolite and generates an extract stream.”
Claim 15: For clarity and consistency, Applicant is suggested to amend claim 15 as follows: The method of claim 13, wherein the separation unit comprising an adsorbent material that is the metal organic framework generates an extract stream comprising the one or more one-ring cycloparaffins and the one or more multi-ring cycloparaffins, the first separation unit comprising an adsorbent material that is the porous silica generates an extract stream comprising the one or more aromatic compounds, and the second separation unit comprising an adsorbent material that is the small pore zeolite or the medium pore zeolite generates an extract stream comprising the one or more n-paraffins.
Claim 21: For clarity, Applicant is suggested to amend the Markush limitation at lines 2-4 to state “selected from the group consisting of a fixed bed apparatus, a moving bed apparatus, a simulated moving bed apparatus, a temperature swing adsorption apparatus, [[or]] and a concentration swing adsorption apparatus.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US Pub. 2018/0079970 A1, cited in IDS submitted on 07/13/2022), in view of Ornstein et al. (US Pub. 2016/0340181 A1).
Regarding claims 1, Chawla discloses a method for separating classes of paraffins from a hydrocarbon mixture, the process comprising:
passing a feed stream comprising a hydrocarbon mixture through a plurality of separation units arranged in a series, wherein each separation unit has an adsorbent material ([0030]-[0031], [0036]-[0037]; Fig. 2);
separating classes of paraffinic hydrocarbons from the feed stream ([0026];
wherein one of the plurality of separation units comprises an adsorbent material (Fig. 2, 202; referred to as “second adsorbent”) which can be a metal organic framework (MOF) ([0039]);
wherein another of the plurality of separation units has an adsorption material (201; referred to as “first adsorbent”) which can be a ZSM-type adsorbent (i.e. “an adsorption material that is different from the metal organic framework”) ([0034]); and
wherein the method is conducted in liquid chromatography columns (i.e. in a liquid phase) ([0031], [0037]). 
Chawla discloses that the second adsorbent (corresponding to “one of the plurality of separation units” of claim 1) adsorbs iso-paraffins and one-ring naphthenes ([0036]).
While Chawla suggests that the second adsorbent can be a MOF, the reference does not specifically disclose that the MOF useful for the second adsorbent 202 may be selected from the group consisting of a zirconium-, hafnium-, cerium-, and titanium-based metal organic framework.
However, Ornstein, which is directed to a method for storing a solution of methane and a C2-C30 hydrocarbon using a porous adsorbent, teaches that UiO-66, which is a zirconium-based MOF, can be used as the adsorbent to carry out the method, wherein the C2-C30 hydrocarbon can be cyclohexane and cyclodecane (one-ring naphthene) and i-butane (iso-paraffin) (Abstract, [0020], [0032]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Chawla by applying a UiO-66 MOF as the second adsorbent, because (i) Chawla discloses that the second adsorbent is used to adsorb isoparaffins and one-ring naphthenes, and teaches that the suitable materials include MOFs, (ii) Ornstein suggests that UiO-66, which is a zirconium-based MOF, can be used as an adsorbent to adsorb isoparaffins and cycloalkanes, such as i-butane and cyclodecane, and (iii) this involves substitution of one known prior art absorbent material for another to obtain predictable results. 

Regarding claim 2, Chawla discloses that the first adsorbent (corresponding to “the another of the plurality of separation units” of claim 2) can be a ZSM-type zeolite, wherein the suitable materials include ZSM-5, ZSM-11, ZSM-12, ZSM-22, ZSM-23, ZSM-35, and ZSM-45 (medium pore zeolites) ([0034]). 

Regarding claim 3, Chawla does not teach that the suitable materials for the first adsorbent (corresponding to “the another of the plurality of separation units” of claim 2) include a porous silica that is silica gel, mesoporous organo silica, or clay. However, the examiner notes that claim 3 limits an alternative limitation (see claim 2 upon which claim 3 depends), which is not a required limitation. For example, the another of the plurality of separation units can comprise an adsorbent material that is a small pore zeolite, a medium pore zeolite, or a large pore zeolite, and not necessarily a porous silica. Since claim 3 is drawn to an optional limitation, claim 3 is considered rejected by virtue of the rejection of claim 2. 
Should Applicant desire to have claim 3 be given patentable weight as a required limitation, Applicant is suggested to amend the claim as follows: The method of claim 2, wherein the another of the plurality of separation units comprises the porous silica, wherein the porous silica is silica gel, mesoporous organo silica, or clay.

Regarding claim 4, Chawla does not teach that the suitable materials for the first adsorbent (corresponding to “the another of the plurality of separation units” of claim 2) include a large pore zeolite having a 12 membered or larger ring structure. However, the examiner note that claim 4 limits an alternative limitation (see claim 2 upon which claim 4 depends), which is not a required limitation. For example, the another of the plurality of separation units can comprise an adsorbent material that is a porous silica, a small pore zeolite, or a medium pore zeolite, and not necessarily a large pore zeolite. Since claim 4 is drawn to an optional limitation, claim 4 is considered rejected by virtue of the rejection of claim 2. 
Should Applicant desire to have claim 4 be given patentable weight as a required limitation, Applicant is suggested to amend the claim as follows: The method of claim 2, wherein the another of the plurality of separation units comprises the large pore zeolite, wherein the large pore zeolite has a 12 membered or larger ring structure.

Regarding claim 5, Chawla does not teach that the suitable materials for the first adsorbent (corresponding to “the another of the plurality of separation units” of claim 2) include a large pore zeolite selected from the zeolite frameworks listed in claim 5. However, the examiner notes that claim 5 limits an alternative limitation (see claim 2 upon which claim 4 depends), which is not a required limitation. For example, the another of the plurality of separation units can comprise an adsorbent material that is a porous silica, a small pore zeolite, or a medium pore zeolite, and not necessarily a large pore zeolite. Since claim 5 is drawn to an optional limitation, claim 5 is considered rejected by virtue of the rejection of claim 2. 
Should Applicant desire to have claim 5 be given patentable weight as a required limitation, Applicant is suggested to amend the claim as follows: The method of claim 2, wherein the another of the plurality of separation units comprises the large pore zeolite, wherein the large pore zeolite is selected from MWW (MCM-22), MOR (Mordenite), FAU (zeolite 13X, zeolite X, zeolite Y, Siliceous Y), EMT(ZSM-3), MAS (ZSM-4), MTW (ZSM-12), MEI (ZSM-18), EMT (ZSM-20), BEA (Beta), LTL (zeolite L), or DON (UTD-1).

Regarding claims 6 and 7, Chawla discloses that the first adsorbent (corresponding to “the another of the plurality of separation units” of claim 2) can be a ZSM-type zeolite, wherein the suitable materials include ZSM-5, ZSM-11, ZSM-22, ZSM-23, and ZSM-35, which are medium pore zeolites having a 10 membered ring structure ([0034]).
Chawla does not teach that the suitable materials for the first adsorbent (corresponding to “the another of the plurality of separation units” of claim 2) include a small pore zeolite having an 8 membered ring structure, such as LTA (ZK-4, zeolite A), KFI (ZK-5), or zeolite T. However, the recitations in claims 6 and 7 regarding the small pore zeolite further limit an alternative limitation (see claim 2 upon which claims 6 and 7 depend), which is not a required limitation. For example, the another of the plurality of separation units can comprise an adsorbent material that is a porous silica, a medium pore zeolite, or a large pore zeolite, and not necessarily a small pore zeolite. Since claims 6 and 7 do not require a small pore zeolite, claims 6 and 7 are considered rejected by virtue of the rejection of claim 2. 

Regarding claim 21, Chawla discloses that the adsorption with the first and second adsorbents can be conducted by contacting the feed stream with beds of adsorbents contained in liquid chromatography columns, which can be considered fixed bed apparatus. ([0031], [0037]). 

Regarding claims 22-24, Chawla discloses desorbing using a desorbent comprising a solvent containing hexane or a mixture of hexane and iso-octane ([0010]-[0011]).

Claims 8, 9, 12, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US Pub. 2018/0079970 A1, cited in IDS submitted on 07/13/2022), in view of Ornstein et al. (US Pub. 2016/0340181 A1), as applied to claim 2, and further in view of Kramer et al. ("Influence of group II & III base oil composition on VI and oxidation stability." NLGI spokesman 63.10 (2000): 20-39).
Regarding claim 8, Chawla discloses that feed stream may contain n-paraffins, branched paraffins (iso-paraffins), and cyclic paraffins (cycloparaffins). 
Chawla does not explicitly disclose that the cyclic paraffins present in the feed stream comprise one-ring cycloparaffins and multi-ring cycloparaffins, and that the feed stream further comprises aromatic compounds. However, Chawla discloses that its process can be carried out with a hydrocarbon mixture from a lubricating fluid ([0024]). Furthermore, it is known in the art that lubricating base oils contain one-ring cycloparaffins, multi-ring cycloparaffins, and aromatics, as evidenced by Kramer (see pg. 20, Table III). Therefore, Chawla, which utilizes lubricating base oils as feedstock, is considered to encompass feed streams containing one-ring cycloparaffins, multi-ring cycloparaffins, and aromatics in addition to n-paraffins and iso-paraffins.

Regarding claim 9, Chawla suggests that its process can be carried out with a lubricating fluid/base oil which is normally prepared from a refining process ([0003], [0024]). Therefore, Chawla is considered to suggest that the feed stream is a refinery stream.

Regarding claims 12 and 19, Chawla discloses that the first adsorbent (corresponding to “the another of the plurality of separation units” of claim 2) can be a ZSM-type zeolite, wherein the suitable materials include ZSM-5, ZSM-11, ZSM-12, ZSM-22, ZSM-23, ZSM-35, and ZSM-45 (medium pore zeolites) ([0034]). Chawla further discloses generating an extract stream comprising n-paraffins from the first adsorbent ([0010], [0045]).

Regarding claim 25, Chawla discloses that its process can be carried out with a hydrocarbon mixture from a lubricating fluid ([0024]). Furthermore, it is known in the art that lubricating base oils contain multi-ring cycloparaffins, such as 2-ring naphthenes, as evidenced by Kramer (see pg. 20, Table III).

Allowable Subject Matter
Claims 10, 11, 13-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or makes obvious the claimed method for separating classes of hydrocarbon compounds from a feed stream, as recited in claims 10, 11, 13-18, and 20. Chawla (US Pub. 2018/0079970 A1), which is considered the closest prior art of record, discloses a method for separating classes of paraffins from a hydrocarbon mixture using two adsorption units arranged in a series (Fig. 2, 201 and 202), wherein the first adsorbent comprises a ZSM-type zeolite for adsorbing n-paraffins and the second adsorbent contains an adsorbent selected from various types, including MOF, for adsorbing iso-paraffins and one-ring cycloparaffin ([0034], [0039]). It is the examiner’s position that it would have been obvious for one skilled in the art to apply a zirconium-based MOF as the second adsorbent, in view of Ornstein et al. (US Pub. 2016/0340181 A1), as discussed in the above rejection. However, the reference does not teach or reasonably suggest that the first adsorbent can include a porous silica or a large pore zeolite, as required in claims 10 and 16-18. 
Regarding claim 11, Chawla teaches that the second adsorbent adsorbs iso-paraffins and one-ring naphthenes to produce an eluate (raffinate) comprising one or more multi-ring naphthenes ([0036]). Therefore, Chawla desires to separating one-ring cycloparaffins from multi-ring cycloparaffins by adsorption in the second adsorption unit. There is no sufficient teaching or suggestion in the reference which would lead one skilled in the art to believe that the second adsorbent also adsorbs at least some multi-ring cycloparaffins (naphthenes) in addition to iso-paraffins and one-ring cycloparaffins, where the second adsorbent, upon desorption, generates an extract stream comprising cycloparaffins and multi-ring cycloparaffins. 
Regarding claim 13 and its dependent claims 14 and 15, while Chawla suggests the use of a medium pore zeolite as the first adsorbent and an MOF as the second adsorbent, the reference fails to teach or reasonably suggest that the adsorption units may further include a porous silica, which is arranged in series with the first and second adsorbents.
Regarding claim 20, Chawla teaches separating (a) a stream comprising n-paraffins, (b) a stream comprising one-ring cycloparaffins, and (c) a stream comprising iso-paraffins ([0041]-[0043]). However, Chawla teaches that the second adsorbent adsorbs iso-paraffins and one-ring naphthenes to produce an eluate (raffinate) comprising one or more multi-ring naphthenes ([0036], and there is insufficient teaching or suggestion which would have motivated one skilled in the art to separate a single stream comprising both one-ring cycloparaffins and multi-ring cycloparaffins. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772